UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7375



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKY PARKER,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-98-35; CA-05-548)


Submitted:   March 30, 2006                 Decided: April 6, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Parker, Appellant Pro Se. Angela Hewlett Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ricky Parker seeks to appeal the district court's order

accepting the recommendation of the magistrate judge and dismissing

Parker's motion for “a recommendation in support of his request for

a certificate of appealability.”           The court construed this motion

as a successive motion under 28 U.S.C. § 2255 (2000), and concluded

that it lacked jurisdiction to consider it.              Parker also appeals

from the district court's order denying his subsequent motion to

amend filed under Fed. R. Civ. P. 59(e).

            The orders are not appealable unless a circuit justice or

judge     issues    a   certificate    of     appealability.      28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent "a substantial showing of the denial of a constitutional

right."    28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court's assessment of his constitutional claims is

debatable or wrong and that any dispositive procedural ruling by

the   district     court   is   likewise    debatable.    See   Miller-El   v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Parker

has not made the requisite showing.               Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are


                                      - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                        DISMISSED




                              - 3 -